DAVIES, District Judge.
The above entitled action was heard before the Court on August 5, 1954.
The cause was submitted upon the pleadings, evidence, exhibits, and argument of counsel for plaintiff and defendant, and, after due consideration thereof, the Court enters its Findings of Fact and Conclusions of Law, as follows:
Findings of. Fact
1. On February 7, 1941, the plaintiff, Marguerite Williams, was granted an absolute divorce from the bonds of matrimony with the defendant, John Henry Shelton, by the Second Circuit Court, Davidson County, Tennessee.
2. Between February 7, 1941, and October 5, 1952, the defendant John Henry Shelton manifested an animosity toward the plaintiff Marguerite Williams, by threatening to commit physical violence against her person, and that on at least one occasion the defendant was taken into custody in Pulaski County, Kentucky, and placed in jail by reason of such threats.
3. On October 5, 1952, the defendant John Henry Shelton wrote and placed in the United States Mails addressed to a Mrs. L. J. Nebro, Burnside, Kentucky, who was at the time a newspaper correspondent for the Somerset Journal, a paper of general circulation in Pulaski County, Kentucky, the following letter:
Nashville, Tenn.
October 5, 1952
Mrs. L. J. Nebro
Dear Mrs. Nebro:
As I read the Somerset Journal I see that you are the correspondent of Burnside and in the past I have noticed that Miss Marguerite Williams, the Post Master of Tateville, Ky. has been mentioned in the Burnside news.
There is no honor in mention her name as she is not worthy. She has been a prostitute. I am her divorce husband. — She is known in Pulaski county.
Yours truly,
J. Henry Shelton,
3109 Fourth Ave. So.
Nashville, Tenn.
4. Mrs. L. J. Nebro delivered the writing above referred to to the Chief of Police of Burnside, Kentucky, and the Chief of Police later delivered the writing to the plaintiff.
5. A number of people in Pulaski County, Kentucky, learned of the publication of said writing, and the .plaintiff, Marguerite Williams, sustained actual damage by reason of said publication in the sum of $10,000.
6. The Court further finds that said publication of said writing by the defendant was done maliciously and without justification, and that by reason thereof plaintiff should also recover from the defendant the sum of $15,000 punitive damages.
*357Conclusions of Law
1. The Court "has jurisdiction of this cause, the plaintiff being a resident of the State of Kentucky, the defendant being a resident of the State of Tennessee, and the amount involved being more than $3,000, exclusive of interest and costs.
2. The Court finds that the writing sued upon was libelous per se, and that the defendant has failed to offer any legal defense justifying the publication of said writing.
3. Plaintiff is entitled to recover from the defendant the sum of $25,000 as hereinabove indicated.
Judgment will be entered accordingly.